DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on June 29, 2020.
Claims 1-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The claims recite first and second nodes. For example, claim 1 recites “exchanging trading information between a first node and a second node participating in an exchange transaction by a computing system, wherein a first digital currency belonging to the first node and a second digital currency belonging to the second node are expected to be exchanged, and prices of the first and second digital currencies are time-dependent” and claim 11 recites “a computing system comprising a first node and a second node which are in communication with each other and configured to: exchange trading information between the first node and the second node participating in an exchange transaction, wherein a first digital currency belonging to the first node and a second digital currency belonging to the second node are expected to be exchanged and are time-dependent.” 
Paragraph 0024 of the Specification states: “The P2P network layer 112 is a computer network where nodes (each computing device or user in a P2P network is referred to as node) are decentralized and distributed. The P2P network layer 112 is responsible for internode communication, such as transactions and block propagation. Accordingly, the P2P network layer 112 ensures that nodes are available to discover and communicate with each other, so as to enable the first blockchain community 110 in an active state.”
Additionally, Figure 3 and paragraphs 0030-0034 of the Specification show the first node (item 140) and the second node (item 142) as each being part of two different blockchain communities. For example, in Figure 3, the trade involves exchanging BTC for ETC.
As shown above, the claims refer to first and second nodes, and the Specification states that each node may be a computing device or a user, and also states that each node is part of a different blockchain exchange. The scope of the “first node” and the “second node” is unclear and the broadest reasonable interpretation of these nodes cannot be determined. However, claim 10, for example, states that “a computing system” comprises a first and second node. This suggests that the claimed nodes may be computing devices, but it’s not clear whether the broadest reasonable interpretation of the claimed nodes also includes users.  
For purposes of examination, the nodes are interpreted as they are shown in Figure 3 as associated with different cryptocurrency exchanges and as computing devices and not human beings. However, the claims, as written and in light of the Specification, are unclear. If the nodes are interpreted as human beings or as devices that are not associated with two distinct cryptocurrency exchanges, the claims may be ineligible. The claims should be amended to clarify how these nodes are to be interpreted.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 11, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zie (Zie, JY., Deneuville, JC., Briffaut, J., Nguyen, B. (2019). Extending Atomic Cross-Chain Swaps. In: Pérez-Solà, C., Navarro-Arribas, G., Biryukov, A., Garcia-Alfaro, J. (eds) Data Privacy Management, Cryptocurrencies and Blockchain Technology. DPM CBT 2019 2019. Lecture Notes in Computer Science(), vol 11737. Springer, Cham. https://doi.org/10.1007/978-3-030-31500-9_14.) and Han (Han, Runchao, Haoyu Lin, and Jiangshan Yu. “On the optionality and fairness of Atomic Swaps.” The First ACM Conference on Advances in Financial Technologies (AFT’19), Oct 2019.).

Claim 1:
Zie teaches: 
exchanging trading information between a first node and a second node participating in an exchange transaction by a computing system, wherein a first digital currency belonging to the first node and a second digital currency belonging to the second node are expected to be exchanged, and prices of the first and second digital currencies are time-dependent (see at least Zie (This reference discusses atomic swaps. Page 4, for example, provides an example of steps involved.)).
generating a smart contract and an atomic swap script by the computing system; executing the atomic swap script and the smart contract by the computing system; and (see at least Zie, page 6 (The smart contract algorithm is shown.)).
processing a redeeming event or a refunding event raised in response to the atomic swap script and the smart contract, (see at least Zie, page 7 (The outcome will be a “swap or refund.”)).
wherein the smart contract comprises a time limit, t.sub.1, on the second node's participation in the exchange transaction, where t.sub.0<t<t.sub.1 (see at least Zie, page 4 (“Time lock: if nothing happens before some time t on a chain, refund the user on that chain.”); page 6 (The smart contract algorithm is shown and includes time limits.)).
Zie does not explicitly teach, but Han, however, does teach:
comprising determining a compensation fee to be paid to the second node by the first node by the computing system; wherein the execution of the atomic swap script begins at an initial point to in time, the redeeming event or the refunding event is raised at an action point t in time, and the compensation fee is dependent on the prices of the first and second digital currencies during a time interval from t.sub.0 to t (see at least Han, pages 9-12 ( A premium which can be redeemed or refunded is discussed and the code is provided.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Han’s premiums that are paid along with atomic swaps with Zie’s atomic cross-chain swaps. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of improving atomic swaps to make them fair. See Han, page 8.  

Claim 4:
Zie further teaches: 
wherein the first node is connected to a first blockchain such that the first digital currency is a cryptocurrency built based on the first blockchain, the second node is connected to a second blockchain such that the second digital currency is a cryptocurrency built based on the second blockchain, and the digital asset trading is a cross-chain transaction (see at least Zie, page 2 (Cross-chain atomic swaps are described. They include trading assets on different blockchains.)).

Claim 7:
Zie further teaches: 
wherein exchanging trading information is performed prior to the initial point t.sub.0, (see at least Zie, page 4 (The exchange of information occurs prior to and during the “Setup.” The “Swap” subsequently occurs.)).
and the trading information comprises at least one of account address, pay amount, transaction fee, Hash160 of secret, lock time of the first and second nodes (see at least Zie, page 4 (see “Setup” steps)).

Claim 8:
Zie further teaches: 
wherein generating the atomic swap script and the smart contract is performed prior to the initial point t.sub.0, and the atomic swap script is associated with a locked script and an unlocked script (see at least Zie, page 6 (Algorithm 1 shows the script for a smart contract. The smart contract is generated before it is implemented.)).

Claim 9:
Zie does not explicitly teach, but Han, however, does teach:
wherein computation of the compensation fee is governed by a series of compensation formulas which are embedded and deployed in the smart contract (see at least Han, pages 9-12 (The code and formulas for the premium are disclosed.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Han’s premiums that are paid along with atomic swaps with Zie’s atomic cross-chain swaps. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of automatically and efficiently calculating and implementing the transaction, including the premium (i.e., claimed compensation fee). 

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 9. 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zie (Zie, JY., Deneuville, JC., Briffaut, J., Nguyen, B. (2019). Extending Atomic Cross-Chain Swaps. In: Pérez-Solà, C., Navarro-Arribas, G., Biryukov, A., Garcia-Alfaro, J. (eds) Data Privacy Management, Cryptocurrencies and Blockchain Technology. DPM CBT 2019 2019. Lecture Notes in Computer Science(), vol 11737. Springer, Cham. https://doi.org/10.1007/978-3-030-31500-9_14.); Han (Han, Runchao, Haoyu Lin, and Jiangshan Yu. “On the optionality and fairness of Atomic Swaps.” The First ACM Conference on Advances in Financial Technologies (AFT’19), Oct 2019.); and Sambhar, U.S. Patent Application Publication No. 2020/0111159 A1.

Claim 5:
Zie does not explicitly teach, but Sambhar, however, does teach:
wherein the determination of the compensation fee comprises linking to a price database of a cryptocurrency market to retrieve updated prices of the first and second digital currencies (see at least Sambhar, paragraph 0035 (“Stock transaction processing system 130 may include distributed ledger price gateway 132, which may be a module (e.g., software and/or hardware) that is configured to retrieve the current price of a desired stock from the relevant stock exchange or from market data 152 (e.g., a vendor such as Bloomberg, Reuters, etc.) and provide it for the distributed ledger transaction. Distributed ledger price gateway 132 may thus enable the stock trades to be executed on distributed ledger 110 at the same price or substantially the same price as that of the stock market.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sambhar’s method of retrieving stock price information from an exchange with Zie’s atomic cross-chain swaps. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose receiving current and accurate pricing so that the transaction can be quickly and efficiently implemented.  

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 5. 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zie (Zie, JY., Deneuville, JC., Briffaut, J., Nguyen, B. (2019). Extending Atomic Cross-Chain Swaps. In: Pérez-Solà, C., Navarro-Arribas, G., Biryukov, A., Garcia-Alfaro, J. (eds) Data Privacy Management, Cryptocurrencies and Blockchain Technology. DPM CBT 2019 2019. Lecture Notes in Computer Science(), vol 11737. Springer, Cham. https://doi.org/10.1007/978-3-030-31500-9_14.); Han (Han, Runchao, Haoyu Lin, and Jiangshan Yu. “On the optionality and fairness of Atomic Swaps.” The First ACM Conference on Advances in Financial Technologies (AFT’19), Oct 2019.); and Pan (Pan, Yuting, Xiaosong Zhang, Yi Wang, Junhui Yan. “Application of Blockchain in Carbon Trading,” 10th International Conference on Applied Energy (ICAE2018), 22-25 (August 2018), Hong Kong, China.).

Claim 10:
Zie does not explicitly teach, but Pan, however, does teach:
wherein the digital asset trading is conducted based on Carbon market, and one of the first and second digital currencies represents Carbon emission allowance (see at least Pan (This reference discusses the use of blockchain for carbon emissions trading.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pan’s carbon emissions trading using blockchain with Zie’s atomic cross-chain swaps. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using the combination of Zie and Han to trade cryptocurrencies that represent carbon emissions. Carbon emissions allowances have value and per Pan, it would be obvious to trade these allowances.  

Claim 20:
Claim 20 is rejected using the same rationale that was used for the rejection of claim 10. 


Note Regarding 101 Eligibility
	The claims are not rejected under 35 U.S.C. 101 in light of the 35 U.S.C. 112(b) indefiniteness rejection and how the claims have been interpreted for purposes of examination. Although the claims recite certain methods of organizing human activity, the combination of additional elements involved in the atomic swap transaction which involves using a smart contract to exchange cryptocurrencies from two distinct cryptocurrency exchanges integrates the abstract idea into a practical application. The combination of additional elements are doing more than just using a computer to implement an abstract idea. If, however, in light of the 112(b) rejection, the claims are amended or interpreted by Applicant such that the nodes are interpreted as people or devices unrelated to cryptocurrency, the claims may be rejected under 101.


Relevant Prior Art
The following references are relevant to Applicant’s invention:
Miller, U.S. Patent Application Publication Number 2019/0333057 A1. Paragraph 0078 discusses atomic swaps between different distributed ledger networks. 
Vijayan, U.S. Patent Application Publication Number 2020/0005284 A1. Paragraph 0087 discusses moving NFTs from one blockchain to another using atomic swaps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698